422 F.2d 1330
UNITED STATES of America, Plaintiff-Appellee,v.Cassius Marsellus CLAY, Jr., Defendant-Appellant.
No. 28252.
United States Court of Appeals, Fifth Circuit.
Feb. 10, 1970.

1
Charles Morgan, Jr., Atlanta, Ga., Chauncey Eskridge, Chicago, Ill., M. W. Plummer, Houston, Tex., Reber F. Boult, Jr., Atlanta, Ga., for defendant-appellant, Melvin L. Wulf, Eleanor Holmes Norton, New York City, of counsel.


2
Anthony J. P. Farris, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., for appellee, Joseph J. Connolly, Michael T. Epstein, Attys., Dept. of Justice, of counsel.


3
Jack Greenberg, James M. Nabrit, III, Jonathan Shapiro, Elizabeth B. DuBois, New York City, amicus curiae.

ON SUGGESTION FOR HEARING EN BANC
ORDER:

4
No Judge in regular active service on the Court having requested that the Court be polled on hearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Hearing En Banc is denied.